DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 3-5 are pending in the current application.
Claim Interpretation
With regard to Claim 1, Applicant states on Page 3 of the Remarks dated 6 September 2021 that “the six impurities [claimed] are the impurities to be separated by the method claimed in Claim 1, but it does not mean that these impurities must be present in the eye gel at the same time, and it does not mean that there must be no other impurities in the eye gel”.
The 35 USC 112(b) rejection from the Office Action dated 5 May 2021 will be withdrawn, and Claim 1 will be examined according to Applicant’s remarks dated 6 September 2021.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bonifacio et al (“Development and validation of HPLC method for the determination of Cyclosporin A and its impurities in Neoral® capsules and its generic versions”) in view of Heidorn (“The role of temperature and column thermostatting in liquid chromatography”) and Survase et al (“Cyclosporin A – A review on fermentative production, downstream processing and pharmacological applications”).
With regard to Claims 1 and 3, Bonifacio et al (Bonifacio) discloses a simple and reliable HPLC method was developed and validated for the evaluation of four Cyclosporin A (CyA) degradation products (ID-005-95, CyH, IsoCyH, and IsoCyA) and two related compounds (CyB and CyG) aimed for the quality control of Neoral® capsules and its generic formulations (Abstract). The proposed method is suitable for the simultaneous determination of CyA as well as its major impurities (Abstract).
Bonifacio discloses a method of detecting impurities in a cyclosporine A eye gel, comprising performing high performance liquid chromatography (Abstract). Bonifacio discloses the chromatographic conditions of a detection wavelength of 210-230 nm, a flow rate of 0.8-1 mL/min, and a mobile phase of tetrahydrofuran (THF)-water-phosphoric acid (Abstract; P544, Column 1, Paragraph 1). Bonifacio discloses a column temperature of 75°C (Abstract). Bonifacio discloses that the column is a RP-18 column (i.e., reversed phase) (Abstract). Bonifacio discloses that the mobile phase of THF:phosphoric acid (0.05 M, i.e., aqueous solution of phosphoric acid) ratio is 44:56, v/v (Abstract; P544, Column 1, Paragraph 1), which reads on the claimed mobile phase of THF-water-phosphoric acid.
However, Bonifacio is silent to a column temperature of 60-68°C (Claim 1), wherein the column temperature is 65°C (Claim 3).
Heidorn discloses that the use of elevated temperature in HPLC has better performance and reduced analysis time (Page 1/Introduction). Heidorn discloses that a rule of thumb for reversed phase isocratic separation, such as disclosed in Bonifacio, is a retention time decrease of 1-2% for each 1°C column temperature increase (Page 1/Why is temperature control so important in liquid chromatography?). Heidorn cautions 
As the co-elution or inversion of elution order of sample compounds are variables that can be modified, among others, by optimizing the column temperature, the precise column temperature would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed column temperature of 60-68°C (Claim 1) or 65°C (Claim 3) cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the column temperature in the method of Bonifacio, as taught by Heidorn, in order to balance avoiding co-elution of sample compounds or inversion of their elution order with better performance and reduced analysis time (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
However, modified Bonifacio is silent to wherein a volume of THF, water and phosphoric acid in the mobile phase is 400:600:1.58.
Bonifacio discloses that the selectively of CyA, CyB, and CyH, among others, can be altered by modifying the proportion of THF, and that increasing the amount of THF reduces the retention time of the compounds (Page 544, Section 3.1, Column 1). Bonifacio also discloses that the selectivity of IsoCyA and IsoCyH can be altered by modifying the proportion of phosphoric acid, such that the higher the concentration of phosphoric acid, the shorter the retention time of IsoCyA and IsoCyH (Page 544, Section 3.1, Column 1).
As the selectivity and retention times of sample compounds are variables that can be modified, among others, by optimizing the mobile phase proportions of THF or phosphoric acid, the precise mobile phase proportions of THF or phosphoric acid would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed volume of THF, water and phosphoric acid in the mobile phase being 400:600:1.58 cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
However, modified Bonifacio is silent to wherein the impurities include cyclosporine B (CyB), cyclosporine C (CyC), cyclosporine D (CyD), cyclosporine H (CyH), isocyclosporine A (IsoCyA), and isocyclosporine H (IsoCyH).
As above, Bonifacio states that the major impurities in Neoral® capsules and its generic formulations are four Cyclosporin A (CyA) degradation products (ID-005-95, CyH, IsoCyH, and IsoCyA) and two related compounds (CyB and CyG). As such, while Bonifacio recognizes the impurities of CyB, CyH, IsoCyA, and IsoCyH, Bonifacio does not recognize CyC and CyD as major impurities. However, this does not mean that other related Cyclosporines are not present in the finished products, and as such Cyclosporines C and D may be present as impurities as well.
Furthermore, it is known from at least Survase et al (Survase) that fungi, the source of cyclosporines, produce a variety of cyclosporines with varying amino acid composition (P427/Section 9), and that fermentation parameters of the fungi will effect 

    PNG
    media_image1.png
    285
    1223
    media_image1.png
    Greyscale

Table 2 of Survase shows that the only differences between Cyclosporines A, B, C, D, and G is a change in a single amino acid at position 2.
The following is a listing and diagram of the amino acids at position 2 for each of Cyclosporines A, B, C, D, and G:


A has α-Aminobutyric acid (Abu)

    PNG
    media_image2.png
    163
    217
    media_image2.png
    Greyscale

B has alanine (Ala) 

    PNG
    media_image3.png
    126
    173
    media_image3.png
    Greyscale

C has threonine (Thr)

    PNG
    media_image4.png
    113
    179
    media_image4.png
    Greyscale

D has valine (Val)

    PNG
    media_image5.png
    101
    149
    media_image5.png
    Greyscale

G has norvaline (Nva)

    PNG
    media_image6.png
    61
    133
    media_image6.png
    Greyscale

Each of CyA (Abu), CyB (Ala), and CyG (Nva) have a slightly different hydrophobic side chain. Since the method of modified Bonifacio can separate CyA, CyB, and CyG, one of ordinary skill in the art would also expect that the method can separate CyD, which also has a slightly different hydrophobic side chain. Furthermore, since the Thr of CyC has a polar, uncharged side chain, one of ordinary skill would also expect that CyC can easily be separated from CyA using the method of modified Bonifacio.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the impurities of modified Bonifacio to consist of cyclosporine B (CyB), cyclosporine C (CyC), cyclosporine D (CyD), cyclosporine H (CyH), isocyclosporine A (IsoCyA), and isocyclosporine H (IsoCyH), as taught by Bonifacio and Survase, since Bonifacio discloses that CyB, CyH, IsoCyA, and IsoCyH are major 
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the impurities of modified Bonifacio to include cyclosporine B (CyB), cyclosporine C (CyC), cyclosporine D (CyD), cyclosporine H (CyH), isocyclosporine A (IsoCyA), and isocyclosporine H (IsoCyH), as taught by Bonifacio and Survase, since Bonifacio discloses that CyB, CyH, IsoCyA, and IsoCyH can be separated from CyA, and since one of ordinary skill in the art would expect that the method of modified Bonifacio can separate CyC and CyD from CyA based on their differing amino acids at position 2.
With regard to Claim 5, Bonifacio discloses wherein the detection wavelength is 220 nm (Abstract).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bonifacio et al (“Development and validation of HPLC method for the determination of Cyclosporin A and its impurities in Neoral® capsules and its generic versions”) in view of Heidorn (“The role of temperature and column thermostatting in liquid chromatography”), as applied to the claims above, as evidenced by Millipore Sigma (“Lichrospher® RP-18 (5 µm)”).
With regard to Claim 4, modified Bonifacio discloses all the limitations in the claims as set forth above. Bonifacio discloses that the chromatography column employed is a Lichrospher RP-18 (4 mm x 250 mm; 5 µm) (Abstract). While Bonifacio does not explicitly state that the Lichrospher RP-18 is an octadecylsilane-bonded silica .
Response to Arguments
Applicant’s arguments dated 6 September 2021 with respect to the 35 USC 112(b) rejections over Claims 1 and 3-5 have been fully considered and are persuasive.  The 35 USC 112(b) rejections of Claims 1 and 3-5 have been withdrawn. 
Applicant's arguments regarding the 35 USC 103 rejections over Bonifacio in view of Heidorn and Survase have been fully considered but they are not persuasive. Applicant argues on Pages 4-5 of the Remarks that none of the cited prior references disclose all the limitations of Claim 1, including a specific fluid concentration (volume ratio) and a lower chromatographic column temperature. Applicant argues that the specific fluid concentration not disclosed by the cited prior references is the volume of THF, water, and phosphoric acid in the mobile phase is 400:600:1.58, and argues that the lower chromatographic column temperature not disclosed by the cited prior references is 60-68°C.
In response, while Applicant is correct that the claimed volume ratio and chromatographic column temperature are not disclosed in the prior art, an ordinary artisan can find each of these claimed limitations by routine optimization. See MPEP § 2144.05(II)(A). Furthermore, the Examiner has set forth an articulated rationale in the body of the 103 rejections an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See MPEP § 2144.05(II)(B).

With regard to the claimed volume of THF, water, and phosphoric acid in the mobile phase is 400:600:1.58, Bonifacio discloses that the selectively of CyA, CyB, and CyH, among others, can be altered by modifying the proportion of THF, and that increasing the amount of THF reduces the retention time of the compounds (Page 544, Section 3.1, Column 1). Bonifacio also discloses that the selectivity of IsoCyA and IsoCyH can be altered by modifying the proportion of phosphoric acid, such that the higher the concentration of phosphoric acid, the shorter the retention time of IsoCyA and IsoCyH (Page 544, Section 3.1, Column 1).
As a result, Applicant’s arguments are not persuasive.
Applicant argues on Pages 6-7 that the claimed chromatographic conditions as a whole, and including the combination of a column temperature of 60-68°C and a mobile phase of THF-water-phosphoric acid at a volume ratio of 400:600:1.58, must be considered to collectively yield the desired results.
In response, it would be obvious to optimize the temperature and mobile phase concentrations in the method of Bonifacio to separate any cyclosporine impurities based on the teachings of Bonifacio, Heidorn, and Survase. Therefore, the Examiner has considered the claimed chromatographic conditions as a whole.
Applicant argues on Pages 7-8 of the Remarks that the claimed chromatographic conditions, especially the combination of a column temperature of 60-68°C and a mobile phase of THF-water-phosphoric acid at a volume ratio of 400:600:1.58 recited in Claim 1, as a whole, collectively yield the unexpected result of concurrently detecting and separating at least the six impurities, which was not realized or even mentioned in any of the cited references. Applicant argues that of the twelve examples shown in Applicant’s present disclosure, only example 12 shows the claimed result as shown in Figure 2. Applicant argues that the declaration of the inventor as previously filed [affidavit dated 12 April 2021] showed the unexpected results and criticality of the claimed chromatographic conditions. 
In addition, Applicant submitted an inventor affidavit on 6 September 2021 stating that the claimed column temperature of 65°C used in the present invention can effectively realize the effective separation of cyclosporine A, B, C, D, H, and isocyclosporine A, and H, while the chromatographic column taught in the prior art of Bonifacio at 75°C cannot effectively separate cyclosporine A from its impurities. In the 6 
In response, the Examiner respectfully disagrees. Applicant’s Example 6 on Page 7 and Figure 8 show separation of each of the impurities using the method of Claim 1 with the exception of a flow rate of 0.7 mL/min and a temperature of 70°C. The instant specification describes the results of Example 6 at [0052] and only states that the acquisition time was too long. Otherwise, Figure 8 shows that the impurities and CyA were each detected and separated into non-overlapping peaks. MPEP § 716.02(d) states that “to establish unexpected results over a claimed range, applications should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. Since a flow rate of 0.7 mL/min and a temperature of 70°C are both outside the claimed ranges but still achieve the results of detecting and separating CyA and impurities into non-overlapping peaks, the claimed chromatographic conditions cannot be considered critical. Furthermore, Applicant’s comparison of Bonifacio’s 75°C with the claimed temperature range in the inventor’s affidavit is too far away from the claimed temperature range to show criticality.
In addition, Applicant’s Example 7 on Page 8 and Figure 9 show separation of each of the impurities using the method of Claim 1 with the exception of a mobile phase composition of THF-water-85% phosphoric acid = 400:600:1.8. While an excipient interferes with quantification of one of the impurities at 37.7 minutes, it is not clear which impurity is affected. Furthermore, the impurity is clearly detected and separated from the other five impurities and CyA.

Given the range of temperatures and mobile phase concentrations that can be used to detect and separate the six impurities identified by Applicant, based on the data presented in Applicant’s own specification, one of ordinary skill in the art would expect that the method of modified Bonifacio would be capable of detecting and separating CyC and CyD based on their structures, in addition to the other impurities identified by Bonifacio.
Applicant argues on Page 8 that Figures 8-9 and 12-13 do not achieve the effective separation of all the impurities. Applicant argues that Figures 8-9 and 12-13 did not achieve the baseline separation of the first two impurity peaks. Applicant argues that Figures 9 and Figure 12 did not achieve baseline separation (significant overlap) between the two other peaks with longer retention times.

The only differences between the method of Bonifacio and the claimed method is that (1) Bonifacio teaches a column temperature of 75°C while Claim 1 recites a column temperature of 60-68°C and (2) Bonifacio teaches a mobile phase of THF:phosphoric acid (0.05 M, i.e., aqueous solution of phosphoric acid) is 44:56 v/v, while Claim 1 recites a volume of THF, water, and phosphoric acid in the mobile phase is 400:600:1.58.
Thus, there are no differences in the type of chromatography column or mobile phase components between Bonifacio and Claim 1. Rather, the only differences are in the temperature of the chromatography column and concentrations of the mobile phase, the differences in each instance being well within an order of magnitude of one another. MPEP § 2144.05(II)(A) states explicitly that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. 
Bonifacio discloses the routine optimization strategies for optimizing the selectivity and retention times of the major impurities in eye gel formulations, and it would be obvious to optimize the temperature and mobile phase concentrations in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777